Case 2:20-cv-00040-JRG-RSP Document 6-1 Filed 06/10/20 Page 1 of 2 PageID #: 44




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION


   T ACTUS TECHNOLOGIES.          LLC,              §
                                                    §       Case No. 2:20-cv-00040-JRG-RSP
   Plaintiff,                                       §
                                                    §
   V.                                               §
                                                    §
   HMO GLOBAL OY,                                   §
                                                    §
   Defendant.                                       §

                             DECLARATION OF CRISTIAN CAPELLI

   J, Cristian Capelli, declare under 28 U.S.C. § 1746:

            I.    I am General Manager of Retail and Business Development for HMO America.

   Jnc. ("HMO America").     I have personal knowledge of the matters set forth herein and, if

   called as a witness, could and would testify competently thereto.

            2.    As General Manager of Business Development, I am responsible for building

   relationships with customers and partners in the United States and Canada. My duties include

   identifying new potential customers and negotiating strategic partnerships for HMO America.

            3.    I work at HMO America's headquarters at 1200 Brickel I Avenue, Suite 510,

   Miami, Florida. although J have recently worked remotely due to the coronavirus pandemic.

            4.    On Wednesday, May 20, 2020, I went to my office for the first time in a long

   while. While I was there. J heard someone buzz for entry into our offices. which otherwise

   require keypad access.
Case 2:20-cv-00040-JRG-RSP Document 6-1 Filed 06/10/20 Page 2 of 2 PageID #: 45




          5.      I opened the door to find a delivery person who was not in uniform and did not

   identify himself. He asked for my name, which I provided, and then he handed me a large

   envelope. The contents of that envelope are attached as Exhibit A to this declaration.

          6.      I did not know, and the delivery person did not tell me, that he was delivering

   legal documents, or that my accepting the package had any legal effect.

          7.      I have never accepted service of process for HMD Global or HMD America,

   and am not authorized to do so. I just happened to be in the office and answer the door.

          I declare under penalty of perjury that the foregoing is true and correct. Executed in San

   Diego, California, on June 9, 2020.



                                                     Cristian Qapelli




                                                    2
